NOT FOR FULL-TEXT PUBLICATION
                                 File Name: 09a0137n.06
                                 Filed: February 17, 2009

                                           No. 08-1229

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


NADA HASHEM-YOUNES,

               Plaintiff-Appellant,
                                                      ON APPEAL FROM THE
v.                                                    UNITED STATES DISTRICT
                                                      COURT FOR THE EASTERN
DANOU ENTERPRISES                                     DISTRICT OF MICHIGAN
INCORPORATED,

            Defendant-Appellee
___________________________________/

BEFORE:        SUHRHEINRICH, GRIFFIN and KETHLEDGE; Circuit Judges.

       PER CURIAM: Plaintiff-Appellant Nada Hashem-Younes (“Younes”), a Muslim female

of Lebanese descent, is a former at-will employee of the World Trade Center Detroit/Windsor

Languages Institute. She was discharged after roughly 80 days on the job for poor performance.

Younes sued in district court, charging Defendants-Appellees Danou Enterprises, Inc., Samir Danou,

and Barry Whyte (collectively “Defendants”), with discrimination based upon gender, religion,

pregnancy, and national origin pursuant to Michigan’s Elliot-Larsen Civil Rights Act, Mich. Comp.

Laws § 37.2101, et seq. (2002), and Title VII of the Civil Rights Act of 1964 (“Title VII”), § 701 et

seq., 42 U.S.C. § 2000e, et seq. (2000). Younes also argued Title VII violations based upon a hostile

work environment and retaliation.

       The district court granted Defendants’ motion for summary judgment on all claims. After

carefully reviewing the record, the parties’ arguments, and the applicable law, we AFFIRM for the
reasons stated in the district court’s thorough and well-reasoned opinion dated January 18, 2008.

All the relevant facts were thoroughly reviewed and properly considered.

       In her Reply Brief to this Court, Younes contends that, after this Court’s recent decision in

White v. Baxter Healthcare Corp., 533 F.3d 381 (6th Cir. 2008), she no longer needs to satisfy the

familiar McDonnell Douglas/Burdine burden-shifting framework for establishing prima facie

discrimination based upon circumstantial evidence. White was issued after the district court’s

decision, so we briefly address Younes’s argument here.

       In White, this Court held that compliance with the McDonnell Douglas/Burdine burden-

shifting framework is not required in order to establish a Title VII mixed-motive claim at the

summary judgment stage.      White, 533 F.3d at 400. Instead, an employee asserting a Title VII

mixed-motive claim need only produce evidence sufficient to convince a jury that (1) the defendant

took an adverse employment action against the employee, and (2) “race, color, religion, sex, or

national origin was a motivating factor” for the employer’s adverse employment action. Id. at 400

(quoting 42 U.S.C. § 2000e-2(m)) (emphasis added). This burden is not onerous, and the employee

may satisfy the burden with either direct or circumstantial evidence. White, 533 F.3d at 400.

       Younes presented all of her claims in the district court as single-motive claims pursuant to

the general anti-discrimination provision of 42 U.S.C. § 2000e. The record is utterly silent as to

mixed motives. She did not raise it in her complaint or mention it in her response to Defendants’

motion for summary judgment.1 Therefore, the district court did not err in applying the McDonnell

Douglas/Burdine framework, instead of mixed-motives analysis, to Younes’s Title VII claims.


       1
         “Issues that are not squarely presented to the trial court are considered waived and may
not be raised on appeal.” Thurman v. Yellow Freight Sys., Inc., 90 F.3d 1160, 1172 (6th Cir.
1996).

                                                -2-
                               III. Conclusion

As stated, we AFFIRM the judgment of the district court.




                                      -3-